Exhibit 10.6

 

June 18, 2013

 

Excel Mortgage Servicing, Inc.

 

AmeriHome Mortgage Corporation

19500 Jamboree Road

 

19500 Jamboree Road

Irvine, CA 92162

 

Irvine, CA 92162

 

 

 

Integrated Real Estate Service Corporation

 

 

19500 Jamboree Road

 

 

Irvine, CA 92162

 

 

 

Re:  Sixth Amendment to Master Repurchase Agreement and Pricing Letter (“Sixth
Amendment”).

 

This Sixth Amendment is made this 18th day of June, 2013 (the “Amendment
Effective Date”), to that certain Master Repurchase Agreement, dated August 31,
2011, as amended (the “Repurchase Agreement”) and the Pricing Letter, dated
August 31, 2011, as amended (the “Pricing Letter”), in each case by and among
Excel Mortgage Servicing, Inc. and AmeriHome Mortgage Corporation (each a
“Seller” and, collectively, “Sellers”), and EverBank (“Buyer”).  The Repurchase
Agreement, the Pricing Letter and all amendments are sometimes hereinafter
collectively referred to as the “Agreement.”

 

WHEREAS, Sellers and Integrated Real Estate Service Corporation (“Guarantor”)
requested that Buyer amend the Agreement; and

 

WHEREAS, Sellers, Guarantor and Buyer have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Agreement as follows:

 

SECTION 1.                            Amendments.

 

(a)                                 The following Certain Financial Condition
Covenants contained in Section 3 of the Pricing Letter are hereby amended and
restated in their entirety as follows:

 

(i)                                     Maintenance of Adjusted Tangible Net
Worth. Excel shall maintain an Adjusted Tangible Net Worth of not less than
twenty million dollars ($20,000,000.00).

 

(iv)                              Maintenance of Liquidity.  Excel shall ensure
that it has cash and Cash Equivalents (excluding Restricted Cash or cash pledged
to Persons other than Buyer), in an amount not less than seven million dollars
($7,000,000.00).

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein should have the respective meanings set forth in
the Agreement.

 

SECTION 3.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Sixth Amendment need not be made in the Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

SECTION 4.                            Representations.  In order to induce Buyer
to execute and deliver this Sixth Amendment, each Seller hereby represents to
Buyer that as of the date hereof, except as otherwise expressly waived by Buyer
in writing, such Seller is in full compliance with all of the terms and
conditions of the Agreement including without limitation, all of the
representations and warranties and all of the affirmative and negative
covenants, and no Default or Event of Default has occurred and is continuing
under the Agreement.

 

SECTION 5.                            Governing Law. This Sixth Amendment and
any claim, controversy or dispute arising under or related to or in connection
with this Sixth Amendment, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties will be
governed by the laws of the State of New York without regard to any conflicts of
law principles other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law which shall govern.

 

SECTION 6.                            Counterparts.  This Sixth Amendment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
agreement.  This Sixth Amendment, to the extent signed and delivered by
facsimile or other electronic means, shall be treated in all manner and respects
as an original agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
No signatory to this Sixth Amendment shall raise the use of a facsimile machine
or other electronic means to deliver a signature or the fact that any signature
or agreement was transmitted or communicated through the use of a facsimile
machine or other electronic means as a defense to the formation or
enforceability of a contract and each such Person forever waives any such
defense.

 

SECTION 7.                            Guarantor.  Guarantor acknowledges and
agrees that nothing contained herein, and Guarantor’s signature hereon, shall
not be deemed an acknowledgement, a course of conduct, a waiver or an amendment
of the provisions of the Facility Guaranty, which continue in full force and
effect and do not require any Guarantor’s consent to the actions taken
hereunder.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Guarantor and Buyer have caused this Sixth
Amendment to be executed and delivered as of the Amendment Effective Date.

 

EXCEL MORTGAGE SERVICING,

 

EVERBANK, as Buyer

INC., as a Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

By:

/s/ Sean R. Delaney

Its:

      Todd R. Taylor

 

Its:

   Sean R. Delaney

Title:

         EVP/CFO

 

Title:

     VP

 

 

 

 

 

 

AMERIHOME MORTGAGE

 

INTEGRATED REAL ESTATE

CORPORATION, as a Seller

 

SERVICE CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

By:

/s/Todd R. Taylor

 

By:

/s/ Todd R. Taylor

Its:

  Todd R. Taylor

 

Its:

   Todd R. Taylor

Title:

       EVP/CFO

 

Title:

     EVP/CFO

 

--------------------------------------------------------------------------------